Citation Nr: 0705468	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received and; if so, whether service connection for residuals 
of a back injury is established.

2.  Entitlement to service connection for patella femoral 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to July 
1948.

In an August 1981 determination, the RO denied the veteran's 
original claim of service connection for residuals of a back 
injury.  The veteran was notified of the denial of the claim 
later that month, but did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision in which the RO 
declined to reopen the veteran's claim for service connection 
for residuals of a back injury, on the basis that new and 
material evidence had not been presented.  In that same 
decision, the RO denied service connection for patella 
femoral arthritis of the left knee.  The veteran filed a 
notice of disagreement (NOD) in March 2003, and the RO issued 
a statement of the case (SOC) in April 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in July 2003. 

In May 2004, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  After accomplishing further development, the RO 
issued an SSOC in January 2005, reflecting the denial of 
claims for service connection, and returned the matters to 
the Board.  

The January 2005 SSOC reflects apparent adjudication of the 
claim involving residuals of back injury as a de novo claim 
for service connection.  The Board points out, however, that 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen each claim because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has continued to characterize the claim 
involving back injury residuals as a petition to reopen, as 
reflected on the title page.

In February 2007, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The Board's decision reopening the claim for service 
connection for residuals of a back injury is set forth below.  
The matters of service connection for residuals of a back 
injury, on the merits, and for patella femoral arthritis of 
the left knee are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for residuals of a back injury has been 
accomplished.

2.  In an August 1981 determination, the RO most recently 
denied the veteran's claim for service connection for 
residuals of a back injury; although notified of the denial 
later that month, the veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
August 1981 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back injury.



CONCLUSIONS OF LAW

1.  The August 1981 denial of the veteran's claim for service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As evidence received since the RO's August 1981 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for residuals of a back injury 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
residuals of a back injury, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

The veteran initially filed a claim for service connection 
for residuals of a back injury in June 1981.  In an August 
1981 decision, the RO denied the veteran's claim, noting that 
there was no evidence of treatment for a back injury in 
service or medical nexus between any current back disability 
and the veteran's military service.  Evidence then considered 
included the veteran's service medical records and statements 
from the veteran.

Although notified of the August 1981 decision and his 
procedural and appellate rights later that month, the veteran 
did not initiate an appeal of this decision.  As such, the 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In May 2002, the veteran filed the current 
request to reopen his claim for service connection for 
residuals of a back injury.  


With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the August 2001 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the August 1981 
denial includes statements from the veteran and his 
representative; private treatment records dated in 1946 and 
1999; a June 2002 private physician statement; and an October 
2002 private physician statement. 

Treatment records from a private treatment facility reflect 
that the veteran was treated for acute back strain in June 
1946 during active service; this record reflects a reported 
history of that the veteran pull a back muscle doing sit up 
exercises during P.T. the preceding day.  Private treatment 
records dated in October 1999 reflect findings of 
degenerative disc disease of the lumbar spine.  In a June 
2002 statement, the veteran's private physician indicated 
that the veteran had developed degenerative disc disease of 
the lumbar spine due to trauma while in active service.  In 
an October 2002 statement, another private physician stated 
that the veteran had developed/sustained an injury of the 
lumbar spine during active service.  He opined that it is at 
least as likely as not that the present diagnosis, 
intervertebral disc disorder of the lumbar spine, is linked 
to the veteran's military service.  

The Board finds that the aforementioned evidence-
specifically, the in-service treatment notes and the post 
service private medical records-provides a basis for 
reopening the claim for service connection for residuals of a 
back injury.  At the time of the August 1981 decision, there 
was no evidence of record to corroborate the veteran's 
assertions that he had sustained a back injury during active 
service, no evidence of a current lumbar spine disability, 
and no evidence of a nexus between the claimed lumbar spine 
disability and military service.  However, the additionally 
received private treatment records dated in June 1946 
indicate that the veteran suffered from acute back strain, 
reportedly associated with P.T., during active service.  
Further, post service private medical records added to the 
record in February 2002 also reflect treatment for a current 
lumbar disability of degenerative disc disease in 1999, and 
the private physicians' opinions dated in January and October 
2002 indicate a nexus between the current disability and 
service.  

This evidence is new in that it was not previously before 
agency decision makers at the time of the August 1981 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is material, as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim.  Hence, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of a 
back injury.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a back injury are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of a 
back injury has been received, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim  for service connection for 
residuals of a back injury, on the merits, as well as on the 
claim for service connection for patella femoral arthritis of 
the left knee.  

As regards the back claim, as noted above, the additionally 
received evidence includes treatment records from a private 
medical facility reflect that the veteran was treated for 
acute back strain in June 1946 (during active service), as 
well post-service January and October 2002 private medical 
statements reflecting the first assessments of lumbar disk 
disease and opinions that tend to relate the current 
disability to in-service injury.  The October 2002 opinion 
reiterates the veteran's complaints of chronic pain since 
service that has gotten worse over time.  However, there is 
no indication that the veteran's in- and post-service records 
were reviewed, and neither physician provided an evidentiary 
basis or stated rationale for the opinion, other than the 
veteran's self-reported history.  

As regards the left knee, the veteran's service medical 
records reflect no complaint, finding, or diagnosis of any 
left knee problems, nor is there evidence of treatment or 
diagnosis of any left knee disability for many years 
thereafter.  The first evidence of a left knee disability is 
reflected in the January 2002 statement from the veteran's 
treating physician that notes treatment patella femoral 
arthritis of the left knee.  While that physician also 
provided a opinion linking loss of cartilage in the left knee 
to service, again, there is no indication that the veteran's 
in- and post-service records were reviewed, and the physician 
did not provided an evidentiary basis or stated rationale for 
the opinion.  

Under these circumstances, the Board finds that the medical 
evidence currently of record is insufficient, and that 
further medical examination of the veteran-to obtain medical 
opinion based on review of the veteran's documented medical 
history and assertions, and supported by stated evidentiary 
and/or medical rationale-is needed to resolve the claims 
remaining on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
orthopedic examination of the lumbar spine and left knee, by 
a physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the original claim for service connection for 
patella femoral arthritis of the left knee (as the claim will 
be adjudicated on the record), and shall result in denial of 
the reopened claim for service connection for residuals of a 
back injury.  See 38 C.F.R. § 3.655(a),(b) (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant does not report for the 
scheduled examinations, the RO must obtain and associate with 
the claims file a copy of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to either or both claims on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice meets the requirements 
of the recent decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-specifically, disability rating and 
effective date-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims for service connection on 
appeal.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
In addition, the RO should ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above)-
specifically as regards disability rating 
and effective date-as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the lumbar 
spine and left knee, by a physician at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should identify all 
disability(ies) affecting the veteran's 
lumbar spine.  With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such  disability is medically 
related to in-service injury, as alleged.  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the June 1946 report of private 
treatment for acute back strain, as well 
as the January 2002 and October 2002 
opinions of private physicians.

The physician should also identify all 
disability(ies) affecting the veteran's 
left knee.  With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to in-service injury or disease.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the January 2002 opinion of a 
private physician.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.


6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of a 
back injury, on the merits, as well as 
the claim for service connection for 
patella femoral arthritis of the left 
knee.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating the back 
injury claim, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim on appeal in light 
of all pertinent evidence and legal 
authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


